                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 ABRAHAM PETTWAY,                                                                       Plaintiff,

 v.                                                      Civil Action No. 3:17-cv-73-DJH-CHL

 LOGISTICS SOLUTIONS GROUP, INC., et
 al.,                                                                                Defendants.

                                           * * * * *

                         MEMORANDUM OPINION AND ORDER

       Abraham Pettway is a dispatcher at a Transportation Motor Pool facility servicing the Fort

Knox Army post. (Docket No. 20, PageID # 200) Pettway’s supervisors allegedly discriminated

against Pettway due to his race, age, gender, and perceived disability. (Id., PageID # 200-07)

Although Pettway reported his supervisors’ misconduct, his employers Wolverine Services LLC,

Akima Support Operations LLC, and Akima LLC (collectively “Akima”) and Akima’s successor,

Logistics Solutions Group, Inc. (LSG) did not take corrective action. (Id., PageID # 201-05)

Pettway filed this lawsuit against LSG and subsequently joined Akima, asserting claims of race,

age, gender, and disability discrimination; retaliation; outrageous conduct; negligent hiring and

supervision against Akima. (D.N. 1-1; D.N. 20) Akima moved to dismiss all claims against it on

the grounds that Pettway did not state a claim. (D.N. 27) Pettway sought leave to amend his

complaint a second time. (D.N. 30) Akima opposes Pettway’s motion for leave to amend, arguing

that the proposed amendment is futile for the same reasons asserted in its motion to dismiss. (D.N.

31) The Court agrees and will therefore deny Pettway’s motion to amend and grant Akima’s

motion to dismiss.




                                                1
I. BACKGROUND

        The following facts are set out in the first amended complaint and accepted as true for

purposes of the present motions. See Hill v. Blue Cross & Blue Shield of Mich., 409 F.3d 710, 716

(6th Cir. 2005). Pettway is and has been employed as a dispatcher at a Transportation Motor Pool

Facility (TMP) on Fort Knox since 2001. (D.N. 20, PageID # 200) In 2012, Akima acquired the

TMP and, in assuming substantially all of the employees at the TMP, became Pettway’s employer.

(Id.)

        In 2013, Donnell Scott, Pettway’s supervisor, began discriminating against Pettway in a

variety of ways, such as denying Pettway holiday pay and treating Pettway as though he were

disabled due to his age and race. (Id., PageID # 202-03) Pettway reported this misconduct to

Akima through the transportation manager. (Id., PageID # 201) However, Akima did not take

corrective action. (Id.)

        The discrimination against Pettway continued when Logistics Solutions Group, Inc.,

assumed Akima’s contract in 2015; LSG retained all Akima employees, including those who

mistreated Pettway. (Id., PageID # 202) Pettway reported the disparate treatment to LSG, but

LSG took no action. (Id., PageID # 205) The discrimination caused Pettway to suffer monetary

losses as well as anxiety, fear, worry, sleep loss, stomach pain, and physical ailments related to

stress, such as high blood pressure. (Id., PageID # 209)

        Pettway brought this suit against LSG and later amended his complaint to add Akima as a

defendant. (D.N. 1; D.N. 18; D.N. 20) Pettway alleges that Akima and LSG discriminated and

retaliated against him in violation of the Kentucky Civil Rights Act and committed the torts of




                                                2
outrageous conduct and negligent hiring and supervision.1 (Id.) He now seeks leave to amend his

complaint again to supplement the factual allegations against Akima. (D.N. 30) Specifically,

Pettway seeks to add examples of disparate treatment while Akima was his employer, such as

being moved to a less desirable shift due to errors made by a young, white employee; Akima

limiting Pettway’s responsibilities and excluding him from meetings; and Pettway’s coworkers

making derogatory comments about his age. (D.N. 30-2, PageID # 307-11) Pettway’s proposed

amended complaint also modifies his description of the TMP location: rather than explicitly stating

that the TMP is located on Fort Knox, Pettway now generally refers to his workplace as the TMP

“providing services to Fort Knox.” (Id., PageID # 307)

       Akima opposes the proposed amendment as futile, arguing that Pettway’s KCRA and

outrageous-conduct claims are barred by the Federal Enclave Doctrine and that Pettway’s

negligent hiring and supervision claim is preempted by the Kentucky Workers Compensation Act.

(D.N. 31) Akima further contends that because the claims against it are barred, they should be

dismissed under Federal Rule of Civil Procedure 12(b)(6). (D.N. 27) The Court agrees.

II.    STANDARD

       Leave to amend should be “freely” granted “when justice so requires.” Fed. R. Civ. P.

15(a)(2). This means that “[i]n the absence of any apparent or declared reason—such as undue

delay, bad faith or . . . futility of amendment, etc.—the leave sought should, as the rules require,

be ‘freely given.’” Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 640–41 (6th Cir. 2018)

(citing Foman v. Davis, 371 U.S. 178, 182 (1962)). A proposed amendment is futile, and should




1
 Pettway asserts additional claims against LSG for alleged violations of the Age Discrimination
and Employment Act of 1967, the Civil Rights Act of 1964, the Americans with Disabilities Act,
and 42 U.S.C. § 1981. (D.N. 20, PageID # 216-21)
                                                 3
not be permitted if it could not survive a Rule 12(b)(6) motion to dismiss. Beydoub v. Sessions,

871 F.3d 459, 469 (2017).

       To survive a Rule 12(b)(6) motion to dismiss, the “complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

To meet this standard, a plaintiff must “plead factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. When evaluating

whether this pleading standard has been satisfied, the Court must “accept all the [plaintiff’s] factual

allegations as true and construe the complaint in the light most favorable to the [plaintiff].” Hill,

409 F.3d at 716.

       Claims may be dismissed pursuant to Rule 12(b)(6) if they are barred by the Federal

Enclave Doctrine. Klausner v. Lucas Film Entm’t Co., No. 09-03502 CW, 2010 WL 1038228, at

*4 (N.D. Cal. Mar. 19, 2010). Under the Federal Enclave Doctrine, if a state legislature consents

to the purchase of land by the United States, the federal government obtains exclusive legislative

power over such land unless the state reserved the right to retain legislative power. Falls Brewing

Co. v. Reeves, 40 F. Supp. 35, 38-40 (W.D. Ky. 1941). If a state does not reserve legislative power,

state laws in existence at the time of the acquisition are enforceable on the enclave, but

subsequently enacted laws are not. Paul v. United States, 371 U.S. 245, 268 (1963). Thus, if an

injury occurs on a federal enclave, claims may only be brought under laws enforceable on the

enclave. See Bordetsky v. Akima Logistics Servs., LLC, No. CIV.A. 14-1786 NLH, 2014 WL

7177321, at *2 (D.N.J. Dec. 16, 2014). Pettway concedes that his proposed amendment would be

futile if the Court finds that the Federal Enclave Doctrine applies here. (D.N. 30-1, PageID # 301)




                                                  4
III.        DISCUSSION

       A.      Pettway’s Kentucky Civil Rights Act and Outrageous-Conduct Claims

            Akima argues that Pettway’s Kentucky Civil Rights Act and outrageous-conduct claims

are barred by the Federal Enclave Doctrine. (D.N. 30-2) As Akima notes, Fort Knox became a

federal enclave in 1942. Ky. Rev. Stat. § 3.030; see also Watkins v. Safety-Kleen Systems, Inc.,

No. CIV A 5:08-CV-224KSF, 2008 WL 4073554, at *6 (E.D. Ky. Aug. 29, 2008); In re Air Crash

Disaster at Gander, Newfoundland on Dec. 12, 1985, 660 F. Supp. 1202, 1207 n.4 (W.D. Ky.

1987). Kentucky did not reserve legislative power on Fort Knox. Ky. Rev. Stat. § 3.030; see

Watkins, 2008 WL 4073554, at *6. The Kentucky Civil Rights Act was enacted in 1966, and

Kentucky first recognized the tort of outrageous conduct in 1984. Ky. Rev. Stat. § 344.020; Craft

v. Rice, 671 S.W.2d 247, 250-51 (Ky. 1984); Kentucky Farm Bureau Mut. Ins. Co. v. Burton, 922

S.W.2d 385, 389 (Ky. Ct. App. 1996). Therefore, if Pettway’s injuries occurred on Fort Knox, his

KCRA and outrage claims against Akima are barred by the Federal Enclave Doctrine. 2 See Paul,

371 U.S. at 268; Bordetsky v. Akima Logistics Servs., LLC, 2014 WL 7177321, at *2.

            Pettway does not dispute Fort Knox’s status as a federal enclave or the inapplicability of

the KCRA and tort of outrageous conduct to injuries suffered on Fort Knox. (See D.N. 28) Instead,

he contends that there is nothing in his proposed amended complaint indicating that his injuries

occurred on Fort Knox. (D.N. 28, PageID # 272) However, Pettway’s proposed amended

complaint states twice that his injuries occurred at his workplace on “Fort Knox, Hardin County,



2
  Pettway also suggests that Akima may have waived the exclusive jurisdiction of the federal
enclave when it became certified by the United States Small Business Administration and when
it contracted with the federal government to provide logistics to Fort Knox. (D.N. 28, PageID #
271-74) However, a contract between the federal government and a private party cannot alter the
exclusivity of federal jurisdiction. Brookhaven Sci. Assoc., LLC v. Davidson, No. 04 CIV.4013
LAP, 2007 WL 2319141, at *7 (S.D.N.Y. Aug. 9, 2007); Mersnick v. USProtect Corp., No. C-
06-03993 RMW, 2006 WL 3734396, at *6 (N.D. Cal. Dec. 18, 2006).
                                                    5
Kentucky.” (D.N. 30-2, PageID # 313, 319) Pettway’s KCRA and outrageous-conduct claims are

therefore barred by the Federal Enclave Doctrine, and the proposed amended complaint is futile

as to these claims.

    B.      Pettway’s Negligent Hiring and Supervision Claim

         Akima next argues that the proposed amendment is futile with respect to Pettway’s

negligent hiring and supervision claim because that claim is preempted by the Kentucky Workers

Compensation Act.3 (D.N. 27-1, PageID # 266; D.N. 31, PageID # 348). Under the KWCA’s

exclusivity provision, “[i]f an employer secures payment of compensation as required by [the

KWCA], the liability of such employer shall be exclusive and in place of all other liability of such

employer to the employee.” Ky. Rev. Stat. § 342.690. Thus, the KWCA is the exclusive remedy

for negligent hiring and supervision claims made by an employee against an employer covered by

the Act. Roof v. Bel Brands USA, Inc., 641 F. App’x 492, 499 (6th Cir. 2016); Tucker v. City of

Princeton, Ky., No. 5:08-CV-00203-TBR, 2010 WL 2773390, at *11 (W.D. Ky. July 13, 2010).

Pettway does not challenge Akima’s coverage under the KWCA. (D.N. 28)

         Pettway does assert, however, that the KWCA is inapplicable to his hiring and supervision

claim because his injuries are not physical and did not arise from a physical injury. (D.N. 28,

PageID # 277) He argues that the KWCA only preempts negligence claims that relate to physical

injuries. (Id.) Yet Pettway alleges that Akima’s negligence caused him to suffer physical injuries

such as “stomach upsets and aggravation of physical conditions affected by stress, including blood

pressure.” (D.N. 30-2, PageID # 321) Furthermore, in Roof, the Sixth Circuit held that the KWCA

preempts claims for damages not resulting from a physical injury. 641 F. App’x at 499. As the



3
 Kentucky recognized negligent hiring and supervision claims before Fort Knox became a federal
enclave. See Maggard v. Louisville Cooperage Co., 22 S.W.2d 279 (Ky. 1929). Thus, these claims
are not barred by the Federal Enclave Doctrine. See Paul, 371 U.S. at 268 (1963).
                                                 6
district court in Roof explained, and the Sixth Circuit affirmed, the text of the KWCA as well as

Kentucky courts’ history of interpreting it show that the intent of the Act was to prohibit all

negligence actions between an employee and employer; consequently, Roof’s negligent-hiring

claim was preempted even though her injury was emotional pain and suffering. Roof v. Bel Brands

USA, Inc., No. 4:14CV-00071-JHM, 2014 WL 5243051 (W.D. Ky. Oct. 15, 2014); see also

Tucker, 2010 WL 2773390, at *11 (plaintiff’s negligent-supervision claim was preempted by the

KWCA even though her injury was emotional and mental distress). Pettway’s negligent hiring

and supervision claim is likewise preempted by the KWCA notwithstanding Pettway’s allegations

of some non-physical injuries. See Roof, 641 F. App’x at 499.

IV.    CONCLUSION

       Pettway’s proposed amendment is futile. Moreover, the foregoing analysis applies equally

to Pettway’s first amended complaint. Accordingly, and the Court being otherwise sufficiently

advised, it is hereby

       ORDERED as follows:

       (1)       Akima LLC, Akima Support Operations LLC, and Wolverine Services LLC’s

motion to dismiss for failure to state a claim (D.N. 27) is GRANTED. Pettway’s claims against

Akima LLC, Akima Support Operations LLC, and Wolverine Services LLC are DISMISSED.

The Clerk of Court is DIRECTED to terminate Akima LLC, Akima Support Operations LLC,

and Wolverine Services LLC as defendants in the record of this matter.

       (2)        Pettway’s second motion for leave to amend (D.N. 30) is DENIED.

        November 28, 2018




                                                            David J. Hale, Judge
                                                         United States District Court
                                               7
